       Case 3:18-cv-00138-DPJ-FKB Document 89 Filed 06/05/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


 ANDREW DOE                                                                           PLAINTIFF

 V.                                                 CIVIL ACTION NO.: 3:18cv138 DPJ -FKB

 THE UNIVERSITY OF MISSISSIPPI, ET AL                                          DEFENDANTS


                    OBJECTION AND MOTION TO QUASH SUBPOENA

       COMES NOW, Plaintiff, Andrew Doe, by and through undersigned counsel of record, and

moves this Court to Quash its Subpoena issued to Johnathan Masters, on April 30, 2019. In support

of this request, Plaintiff would show as follows:

       1.      On April 30, 2019, the Defendants, through their counsel, issued a subpoena to

produce documents, information or objects upon attorney Johnathan Masters of Holcomb, Dunbar,

400 Enterprise Drive, Oxford, Mississippi 38655.         [Doc. 80-1]   The subpoena commands

production of three (3) categories of information from Masters. Id.

       2.      The categories of information sought by the Defendants’ subpoena include the

following:

               a.      All communications and correspondence between you
                       (and/or any of your employees, agents, and representatives;
                       and Andrew Doe and/or any of his agents, or
                       representatives); arising out of or in any way related to
                       Bethany Roe’s allegation that Andrew Doe violated any
                       sexual misconduct policies at the University of Mississippi,
                       unlawfully sexually assaulted or committed a sexual battery
                       against her or committed any intentional tort against her.

               b.      All agreements entered into by and between Bethany Roe
                       (and/or any of her agents or representatives; and Andrew
                       Doe and/or any of his agents or representatives) arising out
                       of or in any way related to Bethany Roe’s allegations that
                       Andrew Doe violated any sexual misconduct policies at the
                       University of Mississippi, unlawfully sexually assaulted, or

                                                    1
       Case 3:18-cv-00138-DPJ-FKB Document 89 Filed 06/05/19 Page 2 of 5



                         committed a sexual battery against her, or committed any
                         intentional tort against her.

               c.        All communications and correspondence between you
                         (and/or any of your employees, agents, or representatives)
                         and the District Attorney’s Office for the Third Circuit of
                         Mississippi (and/or any of its agents or representatives)
                         arising out of or in any way related to Bethany Roe’s
                         allegation that Andrew Doe violated any sexual misconduct
                         policies at the University of Mississippi, unlawfully sexually
                         assaulted or committed a sexual battery against her, or
                         committed any intentional tort against her.

       3.      Following service of the subpoena, discussions were had between counsel and the

demands identified in the subpoena were tailored to clarify that the Defendants are not seeking

communications solely between Masters and his client. [Doc. 88-1]

       4.      Fed. R.Civ.P. 45(d)(3)(A) mandates that a Court quash and modify a subpoena that:

                    a.      Fails to allow reasonable time to comply;

                    b.      Requires a person to comply beyond the geographical
                            limits specified in Rule 45(c);

                    c.      Requires disclosure of privileged or other protected
                            materials, if no
                            exception of waiver applies; or

                    d.      Subjects a person to undue burden.

       5.      Neither Jonathan Masters nor his client are parties in the instant litigation. While

a motion to quash a subpoena under Fed.R.Civ.P. 45 typically may only be made by the party to

whom the subpoena is directed, an exception exists when the party seeking to challenge the

subpoena has alleged some personal privacy right or privilege in the documents sought. Brown v.

Braddick, 595 F.2d 961, 967 (5th Cir. 1979); Wright & Miller, Federal Practice and Procedure,

Civil 3d § 2459. A party has standing to challenge a subpoena issued to a non-party if the subpoena

seeks proprietary, confidential, or protected information sensitive to the party. See, e.g., Beach



                                                   2
       Case 3:18-cv-00138-DPJ-FKB Document 89 Filed 06/05/19 Page 3 of 5



Community Bank v. Cushman & Wakefield of Georgia, Inc. 2016 WL 7974093 *2 (March 3, 2016),

citing Old Towne Dev. Grp., L.L.C. v. Matthews, 2009 WL 2021723, at *1 (M.D. La. July 9, 2009)

       6.      To the extent the subpoena is seeking information relating to settlement

negotiations and/or any private settlement agreement between Masters’ client and Doe, the

subpoena should be quashed pursuant to Fed.R.Civ.P. 45(d)(3)(A)(iii). “Settlement agreements are

highly favored in the law and will be upheld whenever possible because they are a means of

amicably resolving doubts and uncertainties and preventing lawsuits”. See Parmely v. 84 Lumber

Co., 911 So.2d 569, 573 (¶ 22) (Miss.Ct.App.2005), cert. denied 920 So.2d 1008 (Miss.2005). The

Defendants do not have a compelling interest the merits production of such communications or

agreements. As such, the Court should preserve the confidentiality of any settlement

communications and/or agreements between private parties.

       7.      In addition to the fact the Defendants’ subpoena demands production of settlement

communications and agreements from Masters, all of the materials demanded by the subpoena

were created well after the University of Mississippi concluded its investigation of Andrew Doe

and issued disciplinary sanctions against him. The University of Mississippi had completed its

investigation of Doe and issued discipline against him by April, 2017. [Doc. 86, ¶6] However,

Masters did not represent Roe during the course of the Title IX investigation of Doe, nor during

any of the disciplinary proceedings against him.     His legal representation of Roe began five

months later. The demand for materials from Masters’ client file is unduly burdensome regardless

of the time period of his representation, but even more so when the only materials being requested

are those created and/or exchanged during a two-year period after the proceedings in issue in the

present litigation. This broad and indiscriminate demand for production should be quashed

pursuant to Fed.R.Civ.P. 45 (d)(3)(A)(iv).



                                                3
       Case 3:18-cv-00138-DPJ-FKB Document 89 Filed 06/05/19 Page 4 of 5



       8.      The demand for production of Masters’ communications with the District

Attorney’s office contained within the Defendants’ subpoena is equally inappropriate and

burdensome.     Andrew Doe was never convicted of any crime arising out of the facts and

circumstances in issue and there are no pending criminal charges against him.    If the Defendants

are interested in verifying this or otherwise exploring any criminal proceedings against Doe, there

are less burdensome means of doing so than by serving a private attorney with a subpoena for his

case file materials. As such, the demand for production of Masters’ communications with the

District Attorney’s office should be quashed pursuant to Fed.R.Civ.P. 45 (d)(3)(A)(iv).

       9.      The Plaintiff further references and adopts herein the arguments raised within

Jonathan Masters’ Motion to Quash Subpoena and supporting memorandum of law [Doc.85, 86]

       10.     For the above stated reasons and as set forth more fully in the accompanying

Memorandum of Law, the Plaintiff respectfully raises an objection to the subpoena duces tecum

served upon Jonathan Masters and moves this Court to quash the subpoena in its entirety.

       Respectfully submitted this the 5th day of June, 2019.

                                             ANDREW DOE, PLAINTIFF

                                             By: /s/ Michelle T. High
                                                    Michelle T. High

J. Lawson Hester (MS Bar No. 2394)
lhester@pbhfirm.com
Michelle T. High (MS Bar No. 100663)
mhigh@pbhfirm.com
David A. Barfield (MS Bar No. 1994)
dbarfield@pbhfirm.com
Pettis, Barfield & Hester, P.A.
4450 Old Canton Road, Suite 210
Jackson, Mississippi 39211
P.O. Box 16089
Jackson, Mississippi 39236-6089
Telephone: 601-987-5300
Facsimile: 601-987-535

                                                4
      Case 3:18-cv-00138-DPJ-FKB Document 89 Filed 06/05/19 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Michelle T. High, hereby certify that I have this day filed the foregoing document

electronically with the U.S. District Court, Southern District of Mississippi Clerk of Court’s

PACER/ECF system which gives electronic notice to the following:

       J. Cal Mayo, Jr.
       cmayo@mayomallette.com
       Paul B. Watkins, Jr.
       pwatkins@mayomallette.com
       J. Andrew Mauldin
       dmauldin@mayomallette.com
       Mayo Mallette PLLC
       P.O. Box 1456
       Oxford, Mississippi 38655
       COUNSEL FOR DEFENDANTS


       SO CERTIFIED, this the 5th day of June, 2019.


                                           /s/ Michelle T. High
                                           Michelle T. High




                                              5
